569 So. 2d 531 (1990)
Walter ZNAJMIECKI, Appellant,
v.
STATE of Florida, Appellee.
No. 90-746.
District Court of Appeal of Florida, Fifth District.
November 15, 1990.
James B. Gibson, Public Defender, and Kenneth Witts, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Bonnie Jean Parrish, Asst. Atty. Gen., Daytona Beach, for appellee.
PER CURIAM.
AFFIRMED on the authority of Walker v. State, 546 So. 2d 764 (Fla. 5th DCA 1989) and Flowers v. State, 567 So. 2d 1055 (Fla. 5th DCA 1990).
COBB and GRIFFIN, JJ., concur.
COWART, J., dissents with opinion.
COWART, Judge, dissenting.
I dissent for the reasons given in the dissent to Flowers v. State. The "legal constraint" factor on the sentencing guidelines scoresheet should not, for any reason, be multiplied.